Citation Nr: 1752157	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis. 

2.  Entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a March 2016 videoconference hearing before the undersigned.  A copy of the transcript is of record.

Although the Veteran has phrased his claim as one for rhinitis or vasomotor rhinitis, the Board will broadly recharacterize the claim as one for an upper respiratory disorder, to include sinusitis and rhinitis, since he has been diagnosed with rhinitis and sinusitis during the pendency of the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for a knee disability has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 1971 Board decision entitlement to service connection for rhinitis was denied.  

2.  The evidence received since August 1971 Board decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis.


CONCLUSION OF LAW

The August 1971 Board decision denying entitlement to service connection for rhinitis is final; new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis, was denied in an August 1971 Board decision on the basis that rhinitis existed prior to service, and the evidence did not show that the disorder had been aggravated beyond its natural progression due to his military service.  In 1971 there was no statutory right to appeal that decision and it is final.  38 U.S.C. § 7104.  

The Veteran submitted a claim to reopen the issue of entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis, in April 2009.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Evidence added to the record since the final August 1971 decision includes private medical records pertaining to the Veteran's health before and after service, a September 1970 medical board opinion, and medical treatise evidence on vasomotor and allergic rhinitis.  The Veteran has also presented argument that he did not have a pre-existing upper respiratory disorder before entering service.  Indeed, the appellant's August 1967 enlistment examination did not diagnosed a sinus disorder, and his sinuses, nose, mouth and throat were found to be clinically normal.  

The Board finds that there is new and material evidence of record which relates to the unestablished etiological element, necessary to substantiate the appellant's claim.  This evidence raises a reasonable possibility of substantiating the claim, and it is new and material.  The claim of entitlement to service connection for an upper respiratory condition, to include sinusitis and rhinitis, is therefore reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis.


REMAND

The RO's development of the claim does not satisfy VA's duty to assist the appellant in obtaining records that are in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2017).  Review of the record shows that it is likely that several VA treatment records have not been associated with the record.  As such, further development is needed to comply with the duty to assist.  See id.

Further, the Veteran has submitted medical evidence, including treatise evidence (i.e., articles), suggesting that his current upper respiratory condition is either due to or aggravated by his service.  However, the evidence is insufficient to decide the claim as it is too general and inconclusive to satisfy the benefit of the doubt standard.  Hence, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he identify the names of any VA and/or private medical care providers who treated him for an upper respiratory condition, to include sinusitis and rhinitis at any time since his separation from active duty.  The appellant must provide VA with signed authorizations for any private provider identified.  The appellant is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records, including service treatment records and military personnel records.

If the RO cannot locate such records it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The appellant must then be given an opportunity to respond.

2.  Thereafter, schedule a VA examination to address the nature and etiology of any diagnosed upper respiratory condition, to include sinusitis and rhinitis.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

As to each and every upper respiratory disorder diagnosed since the appellant filed his claim in April 2009, the examiner must opine whether it is at least as likely as not that the disorder is etiologically related to (had its onset in or was otherwise caused or aggravated by) the Veteran's active service.  

The examiner is advised that while there is evidence that the Veteran's rhinitis existed prior to entry into service, the appellant argues that rhinitis did not pre-exist service, an August 1967 examination did not diagnose rhinitis, and the claimant has submitted supportive lay statements.  Additionally, he points out that while he suffered from allergic rhinitis in service, he was diagnosed with vasomotor rhinitis in a September 1970 medical board evaluation, which recommended discharge due to physical disability.  He has submitted treatise evidence indicating the difference between the two types of rhinitis.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the development to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


